Citation Nr: 1016601	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-09 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for tinea pedis (athlete's foot).

2.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for low back 
strain/pain.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for right knee 
disorder.

6.  Entitlement to service connection for chloracne, as a 
result of exposure to herbicides.

7.  Entitlement to service connection for peripheral 
neuropathy.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


9.  Entitlement to service connection for bilateral porphyria 
cutanea tarda as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to January 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned in December 2009.  

Following his December 2009 videoconference hearing, the 
Veteran submitted additional documents to the Board by 
facsimile in January 2010.  Regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  The appellant provided a written waiver of 
review by the agency of original jurisdiction with the 
additional documents.  The Veteran submitted a request that 
review of the documents by the agency of original 
jurisdiction be waived.  The Veteran signed the request.  
Appellate review which includes review of these documents may 
proceed.

The claim of entitlement to service connection for low back 
pain/strain and the claim for an evaluation in excess of 10 
percent for tinea pedis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran has not 
manifested headaches chronically and continuously since his 
service separation.  

2.  The Veteran's lay testimony as to the chronicity of 
headaches is not competent or credible, and, because medical 
evidence favorable to the Veteran's claim appears to be based 
on records supplied to the provider by the Veteran, and the 
authenticity of those records is in question, the favorable 
medical evidence is not credible.  

3.  The medical evidence establishes that the Veteran has not 
manifested a right knee disorder or symptoms of a right knee 
disorder chronically and continuously since his service 
separation.

4.  The Veteran's lay testimony as to the chronicity of a 
right knee disorder is not competent or credible, and, 
because medical evidence favorable to the Veteran's claim 
appears to be based on records supplied to the provider by 
the Veteran, and the authenticity of those records is in 
question, the favorable medical evidence is not credible.  

5.  At a December 2009 Videoconference Board hearing, and 
prior to the promulgation of a decision, the Veteran 
requested withdrawal of the issue of entitlement to an 
increased (compensable) evaluation for PFB and the claims of 
entitlement to service connection for chloracne, as a result 
of exposure to herbicides, for peripheral neuropathy, for 
bilateral carpal tunnel syndrome, and for bilateral porphyria 
cutanea tarda as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.104, 3.303 
(2009).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.104, 3.303 (2009).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of an increased (compensable) evaluation 
for PFB and the claims of entitlement to service connection 
for chloracne, as a result of exposure to herbicides, for 
peripheral neuropathy, for bilateral carpal tunnel syndrome, 
and for bilateral porphyria cutanea tarda as a result of 
exposure to herbicides, have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.  He has also withdrawn 
his appeals with regard to several claims.  Before assessing 
the merits of the appeal, VA's duties to the claimant must be 
examined.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A letter issued to the Veteran in August 2003 addressed most 
of the elements now required for notice under the VCAA.  
Letters issued thereafter, including a letter issued in 
November 2006 with respect to the Veteran's claim for service 
connection for PTSD, informed the Veteran how disability 
ratings and effective dates are assigned.  Even though the 
Veteran was not provided with the Dingess requirements until 
after the initial adjudication of the claims for service 
connection addressed in this appeal, the claim was 
subsequently readjudicated.  No prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

The Veteran's testimony at his December 2009 Videoconference 
hearing establishes that he understood the types of evidence 
required to establish each of his claims for service 
connection.

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service 
treatment records were obtained, and are associated with the 
claims files.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, post-service clinical records beginning in 
2001, about 20 years after the Veteran's 1979 service 
separation, are of record.  These post-service clinical 
records disclose that the Veteran received clinical treatment 
for headaches beginning in 2001 and for knee pain beginning 
in about 2003.  The credible records are devoid of any 
evidence that the Veteran reported or manifested headaches or 
knee pain until many years after his service separation.  
Therefore, VA need not conduct an additional examination as 
to either disorder, because the information and evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  The Veteran does not contend 
that he sought medical treatment for headaches or a right 
knee disorder prior to 2001, and does not contend that there 
are clinical records prior to that time.  As there is no 
clinical record prior to 2001, when 20 years had elapsed 
after the Veteran's service discharge, there is no relevant 
medical information available which could be located on 
Remand.  

In particular, if the Veteran were afforded VA examination, 
the examiner would have to decide whether the Veteran's 
contentions that he had headaches and right knee pain 
chronically and continuously after service were competent to 
indicate that the disorders "might" be linked to his service, 
despite the lengthy period during which the clinical evidence 
discloses no such disorders.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir.2006) (stating that "competent lay 
evidence can be sufficient in and of itself" to obtain 
disability benefits); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007); McLendon v. Nicholson, 20 
Vet. App. 79, 84 (stating that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible," and indicating that the Board should make such 
determination).  Even if an examiner determined that the 
Veteran's statements that he had headaches and right knee 
pain beginning in service were credible, the Board could 
reject that opinion, since the Veteran's statements in this 
regard are contradicted by medical evidence of record.  Thus, 
it would be fruitless to afford the Veteran VA examination 
under these circumstances, in view of the lack of history or 
evidence of the claimed disorder during the Veteran's first 
20 years or more after his service discharge.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has testified on his own behalf at a 
Videoconference hearing in December 2009.  In addition, the 
Veteran has provided several statements on his own behalf.  
These statements make it clear that the Veteran understands 
the criteria for service connection.   

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.    Additionally, service connection may be awarded for 
a "chronic" condition when a disease defined by statute or 
regulation as a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Claim for service connection for headaches

With service treatment records obtained by the Veteran from 
the claims file, but not marked as copied from the claims 
file, the Veteran has submitted an August 1975 clinical note 
which discloses a complaint of headache in August 1975.  The 
provider indicated that the headache was probably due to 
stresses at work.  

The Veteran has also presented a "Medical condition - 
Physical Profile Record," DA Form 8-274, dated in December 
1978, which indicates that the Veteran required a permanent 
restriction precluding habitual or frequent exposure to loud 
noise or firing of weapons or repeated exposure to extreme 
cold because of "Migraine-(headaches)."  

The report of VA examination conducted in February 1979, 
shortly after the Veteran's January 1979 service discharge, 
discloses no notation that the Veteran complained of 
headaches.  No neurologic abnormality was identified.  

In December 2002, the Veteran sought treatment for headache, 
shoulder pain, knee pain.  With documents submitted by 
facsimile in January 2010, the Veteran submitted a clinical 
opinion from L.H., M.D., who opined that the Veteran had 
"been treated for chronic migraine headaches . . . for 
several years."  The clinical opinion provided by DR. H. 
also states that "medical records from 1971-1979 -military 
has (sic) showed (sic) the above conditions was (sic) started 
while service in the U.S. Army . . . ."  

The Veteran testified that his headaches were not diagnosed 
as chronic prior to 2002 because of confusion by the 
providers between the Veteran's complaint of headaches and 
prescribed medications which could be use to treat epilepsy.

The Board finds that the service treatment records do not 
establish that the Veteran had a chronic headache disorder in 
service.  In particular, the Board notes that the 
authenticity of a physical profile which is purported to show 
permanent physical restriction due to migraine headache 
disorder in 1979 is questionable.  This document is among 11 
pages of Physical Profiles submitted by the Veteran which are 
not among the Veteran's original service treatment records 
obtained by the RO from the service department.  The Veteran 
contends that he obtained these physical profiles from VA.  
However, no notation that this document was coped forma VA 
records appears on the document.  

The RO attempted to confirm that these records were copies of 
service department originals, through a February 2006 
request.  In response, the National Personnel Records Center 
indicated that there were no additional service treatment 
records that had not already been sent to the RO.  The Board 
notes that, on five of the 11 pages of physical profiles 
submitted together, the word "Infantry" is misspelled as 
"Infrantry."  The misspelling occur in documents which 
appear to be dated in August 1972, November 1972, December 
1972 (two documents), and April 1973.  The December 1978 
document which the Veteran has provided as evidence that he 
had migraine or headaches in service does not include the 
word "infantry," so no misspelling of that word appears on 
the document.  The 1978 document references the "Leterman" 
Medical Center.  The Board notes that the "Letterman" Army 
Medical Center was associated with a military base (the 
Presidio of San Francisco).  

The Veteran testified, at his December 2009 Videoconference 
hearing, that the VA examiner did not render an accurate 
opinion at to the chronicity of the Veteran's headaches 
because there was confusion caused by the type of medication 
prescribed for headaches, because that medication is also 
prescribed for epilepsy.  

The authenticity of the 1978 physical profile is in doubt.  
Therefore, to the extent the opinion of LH, MD, depends on 
the questioned 1978 document as a basis for the opinion that 
the Veteran had chronic migraine headaches in service, the 
opinion of LH, MD, has no probative value, and is not 
credible.  The Board further notes that the opinion of LH, 
MD, submitted in January 2010 is handwritten.  It is not 
dated.  It is submitted on plain paper with no letterhead.  
No license number or other identification is included 
underneath the signature to LH, MD.  No other opinion or 
record from LH, MD, appears of record.  For numerous reasons, 
including the appearance and presentation of the document, 
the Board questions the authenticity of this document.  

The Board finds that there is no more than one clinical 
record during the Veteran's 8 years of service which 
reference headaches.  This record, a single reference to 
headaches, with no notation of headaches in the periodic 
examinations during the remaining six years of the Veteran's 
service, establishes that the Veteran did not have headaches 
chronically during his service.

No report of headaches was noted at post-service VA 
examination in 1979.  No notation of post-service treatment 
of headaches appears until 2002, when more than 20 years had 
elapsed after the Veteran's service discharge.  The medical 
evidence establishes that that the Veteran did not seek 
treatment for headaches on a chronic or continuing basis.  
The Board notes that the Veteran did not specifically 
testify, during the 2009 Videoconference hearing, that he had 
headaches or migraine headaches chronically or continuously 
after his service.  

Finally, the Board questions the authenticity of the medical 
opinion which purports to be from LH, MD, which was submitted 
in January 2010.  Moreover, even if the opinion from LH, MD, 
was signed by the named provider, that opinion appears to be 
based, at least in part, on the August 1978 physical profile 
document.  The Board finds that the authenticity of the 
August 1978 document has not been established, and the 
authenticity of that document is questionable.  Since the 
authenticity of the August 1978 is questionable, the medical 
opinion received in January 2010 which appears to consider 
that document must be considered questionable.  The Board 
notes that it may reject medical opinion that is based on 
inaccurate history, and rejects the medical opinion based on 
the unauthenticated 1978 physical profile.  

The Board finds that the Veteran's testimony is not credible.  
The Veteran's testimony includes argument that the 
authenticity of the August 1978 document, among others, 
should not be questioned.  The Board finds that the Veteran's 
testimony that he does not recall what VA clinic he obtained 
the additional service treatment records from, or how to 
locate that clinical record in his VA files now, is not 
credible.  To the extent that the Veteran testified that he 
had chronic or continuous symptoms of migraines or headaches 
post-service, the Board finds that the Veteran's statements 
and testimony are not credible, since he has not provided any 
details which may verify to support that testimony.  

Finally, the Veteran testified that VA examiners who 
conducted VA examination would have realized that the Veteran 
had chronic headaches following service if there had not been 
a "mix-up" about medications prescribed for epilepsy.  
(Transcript at 26).  The Veteran is not competent to 
determine what opinion a VA examiner would have or should 
have rendered.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (lay person is competent to testify to 
observations made through the senses).  

The Board has considered the record as a whole in reviewing 
the credibility and competency of the Veteran's testimony and 
statements and the documents the Veteran has submitted to 
support his testimony and statements.  Doubt as to 
authenticity of the evidence submitted to support the 
Veteran's testimony is raised on the face of the document.  
The Board finds that the overwhelming preponderance of the 
evidence requires a finding that the Veteran has submitted 
evidence that is not supported by official documents.  The 
Veteran's is therefore not credible, and no statement or 
testimony he has submitted to support his claim for service 
connection for headaches or migraines is credible.

There is no credible evidence that the Veteran had chronic 
headaches or migraines in service, or within one year after 
service.  There is no credible medical evidence or opinion of 
record that links the Veteran's current headaches or 
migraines to his active military service.  The Veteran's 
statements and testimony are not credible, in view of the 
questions raised as to the authenticity of document submitted 
by the Veteran.

The Board notes that, if the Veteran provides evidence at a 
later time which establish that the  opinion provided by LH, 
MD, or the August 1978 purported service department physical 
profile are, in fact, authentic, such evidence may be new and 
material to reopen the claim.  However, in the absence of 
evidence which answers the significant questions about the 
authenticity of the evidence submitted to support the claim, 
the Board finds that there is no credible evidence to support 
chronicity or continuity of headaches or migraines.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107y(b).  The claim is denied.  

2.  Claim for service connection for right knee disorder

The Veteran's service treatment records disclose no 
complaints of right knee injury or right knee pain.  The 
report of VA examination conducted in February 1979, shortly 
after the Veteran's January 1979 service discharge discloses 
no notation of any complaint of knee pain.  No finding 
related to either knee was noted.   

October 2002 VA outpatient treatment notes reflect that the 
Veteran fell out of a truck in September 2002.  He required 
emergency treatment.  He complained of knee pain, among other 
injuries.  Treatment records thereafter reflect complaints of 
knee pain.  

The Veteran contends that the record which discloses that he 
scarred a knee in service is a record that he incurred a knee 
injury.  (Transcript at 34).  The Veteran testified that he 
did not wish to complain of knee pain at the time of service 
separation examination because he did not want his service 
separation delayed.  

However, the 1979 VA examination discloses no complaint of 
knee pain and no diagnosis of a knee disorder or objective 
finding of any knee abnormality.  The Veteran has not 
explained why he did not complain of knee pain at the VA 
examination if he had chronic knee pain.  There is no post-
service evidence that the Veteran was treated for a knee 
disorder until he incurred a documented injury to the knee in 
2002.  

The Veteran's testimony that his current knee disorder is 
linked to his service is the only evidence favorable to his 
claim.  The clinical opinion submitted by LH, MD, in January 
2010 states only that the Veteran had been treated for 
headaches, tinea pedis, and low back pain for several years 
and that the Veteran is using "muscle relax" for chronic 
swelling of the "R-knee."  Dr. H.'s opinion does not appear 
to link a current knee disorder to the Veteran's service.  
Thus, this opinion is not favorable or unfavorable to the 
Veteran's claim.  

The only evidence favorable to the Veteran's claim is his 
testimony that a physical profile regarding a scar on a knee 
is linked to a current right knee disorder.  However, the 
clinical evidence establishes that there were no post-service 
complaints of right knee pain until after the Veteran 
incurred an intercurrent injury to the right knee in 2002.  
The Veteran did not report chronic knee pain of either knee 
at the time of frequent treatment for pain in numerous joints 
following a fall from a pickup truck in 2002.  

The 2002, 2002, and 2003 VA outpatient treatment records 
contradict the Veteran's 2009 testimony that he manifested 
right knee pain contiuously after service.  The Board finds 
that the contemporaneous clinical records documents prior to 
the Veteran's 2009 testimony are more probative than the 2009 
testimony as to chronicity and continuity of right knee pain.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt which may be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is 
denied.  

Withdrawal of appeals for service connection

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2007).

By his personal testimony at his December 2009 
videoconference hearing, the Veteran withdrew from 
consideration the issues of service connection for chloracne, 
as a result of exposure to herbicides, for peripheral 
neuropathy, for bilateral carpal tunnel syndrome, and for 
bilateral porphyria cutanea tarda as a result of exposure to 
herbicides.  The hearing transcript has been reduced to 
writing and is associated with the claims file.  

As the Veteran has withdrawn his appeal as to these issues, 
there remain no allegations of errors of fact or law for 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals on the issues of service 
connection for chloracne, as a result of exposure to 
herbicides, for peripheral neuropathy, for bilateral carpal 
tunnel syndrome, and for bilateral porphyria cutanea tarda as 
a result of exposure to herbicides, and these claims are 
dismissed without prejudice.


ORDER

The appeal for service connection for headaches is denied.

The appeal for service connection for a right knee disorder 
is denied.

The appeal for service connection for chloracne, as a result 
of exposure to herbicides, is withdrawn, and the appeal is 
dismissed without prejudice.

The appeal for service connection for peripheral neuropathy 
is withdrawn, and the appeal is dismissed without prejudice.

The appeal for service connection for bilateral carpal tunnel 
syndrome is withdrawn, and the appeal is dismissed without 
prejudice is withdrawn, and is dismissed without prejudice.

The appeal for service connection for bilateral porphyria 
cutanea tarda as a result of exposure to herbicides is 
withdrawn, and the appeal is dismissed without prejudice.


REMAND

After his December 2009 videoconference hearing, the Veteran 
submitted a medical statement from Y.O'R., a VA physician who 
provided an opinion that the Veteran had a current low back 
disorder which had begun with a low back strain and low back 
pain during the Veteran's period of service.  The Board notes 
that this opinion is dated and appears to be on VA letterhead 
paper.  The opinion does not discuss or appear to rely on 
disputed documents submitted by the Veteran, but rather 
discusses service treatment records provided by the service 
department.  This medical opinion was furnished after the 
last supplemental statement of the case was issued.  Further 
development of the medical evidence is required.  

The Veteran was afforded VA examination to determine the 
severity of tinea pedis and PFB in 2003.  Even though the 
Veteran testified in December 2009 that his tinea pedis had 
not undergone an increased in severity, it is the Board's 
opinion that a more current skin examination is required.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to identify all providers who 
have recently treated him for skin 
disability or a back disorder.  The 
Veteran's response should be documented in 
writing and associated with the claims 
file.  

2.  The Veteran's VA medical treatment 
records from December 2009 to the present 
should be obtained.  

3.  The Veteran should be afforded the 
opportunity to submit or identify 
alternative records, that is, evidence 
other than clinical records, which might 
demonstrate a low back disorder or the 
severity of tinea pedis or PFB.  

4.  After completion of the development 
directed above, the RO should review the 
claims file to determine whether any other 
development is required. 

5.  The Veteran should be afforded VA 
examination of the skin to determine the 
current severity of tinea pedis and PFB.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should review 
the service medical records, post-service 
medical records, the Veteran's statements, 
and relevant evidence of record, including 
all records pertaining to the left 
shoulder.  If necessary, diagnostic 
testing should be conducted.  The examiner 
should describe the severity of tinea 
pedis, including whether there is scarring 
or limitation of motion, and whether tinea 
pedis affect any part of the body other 
than the feet.  

6.  The Veteran should be afforded VA 
examination of the back and spine.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the service medical records, post-service 
medical records, the Veteran's statements, 
and relevant evidence of record, including 
all records pertaining to the low back, 
including the November 2009 opinion by 
Y.O'R., MD.  Any necessary diagnostic 
testing should be conducted.  
Then, the examiner should determine 
whether the Veteran has a current back 
disorder, to include a myofascial 
disorder.  The examiner should assign a 
diagnosis for each current back or spine.  
For each diagnosed back or spine disorder, 
the examiner should answer the following:  
(i) Has the current back or spine disorder 
been chronic and continuous since the 
Veteran's service discharge in 1979?  (ii) 
Is it at least as likely as not (a 50 
percent likelihood, or greater) that a 
back or spine disorder is a result of the 
Veteran's service or any disorder 
manifested during his service? 

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

7.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claims 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and his representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


